DETAILED ACTION
This is a non-final Office action in response to the amendment filed 07/19/2021 and the RCE filed 08/17/2021.

Status of Claims
Claims 1, 3-6, 9-12, and 14-19 are pending;
Claims 1 and 11 are currently amended; claims 2, 7, 8, and 13 have been cancelled; claims 3-6 and 14-17 were previously presented; claims 9, 10, 12, 18, and 19 are original;
Claims 1, 3-6, 9-12, and 14-19 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 07/19/2021 has been entered.

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wedemeyer (US 2005/0168218 A1) in view of Munz et al.        (US 7,777,482 B2), hereinafter Munz, and Dilger et al. (US 5,670,876), hereinafter Dilger.
Regarding claim 1, Wedemeyer discloses an apparatus (1, fig 1), comprising: a sensor housing (2, fig 1); a first magnet (5, fig 1) and a second magnet (4, fig 1) separated by a distance, wherein the first and second magnets extend parallel to one farther from the ferromagnetic member than the second magnet second end (see Figure 4).
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    386
    526
    media_image1.png
    Greyscale
[AltContent: textbox (5b – First Magnet Second End)][AltContent: textbox (4a – Second Magnet First End)][AltContent: textbox (4b – Second Magnet Second End)]



[AltContent: textbox (5a – First Magnet First End)]


closer to the ferromagnetic plate than the second magnet second end, (2) wherein the ferromagnetic member is a ferromagnetic plate, wherein the ferromagnetic plate is oriented perpendicular to the magnetic field sensor, (3) wherein the ferromagnetic plate is operable to cause a magnetic field between the first and second magnets to pass directly from the first magnet first end to the ferromagnetic plate and to pass directly from the ferromagnetic plate to the second magnet first end, wherein the ferromagnetic plate is operable to cause the magnetic field between the first and second magnets to pass directly from the second magnet second end to the first magnet second end, and wherein the magnetic field substantially bypasses the magnetic field sensor so no magnetic field is detected by the magnetic field sensor.
With respect the missing limitations (1) and (3) above, Munz teaches various exemplary conventional embodiments of two-magnet systems with differently arranged magnets (Munz: see Figures 3a-3c and 5).  In particular, Figure 3a of Munz "shows a two-magnet system in which the poles of the two magnets 300, 301, specifically the like poles, are placed opposite one another" (Munz: col 4, lines 43-45).  This arrangement of two magnets (Wedemeyer: 4, 5, fig 3) is selected for use in the two-magnet system (Wedemeyer: 1, fig 3) of Wedemeyer.  Moreover, Figure 5 of Munz "shows a two-magnet system in which the two magnets 50, 51 are placed with their respective unlike poles opposite" (Munz: col 5, lines 11-13).  In this particular arrangement of the magnets, Munz teaches an apparatus (see Figure 5, see col 5, line 12, the two-magnet system in Figure 5), comprising: a first magnet (51, fig 5) and a second magnet (50, fig 5) separated by a distance (see Figure 5), wherein the first and second magnets extend 


[AltContent: textbox (50b – Second Magnet Second End)][AltContent: textbox (51b – First Magnet Second End)][AltContent: textbox (54a – Magnetic Field Sensor)][AltContent: textbox (50a – Second Magnet First End)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    289
    554
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: connector]



[AltContent: textbox (51a – First Magnet First End)][AltContent: connector]



In re Japikse, 86 USPQ 70.
With respect to the missing limitations (2) and (3) above, Dilger teaches an apparatus (see Figure 11, see col 6, lines 59-65, note that the stationary portion 10 of the embodiment in Figure 11 has already been described with respect to the embodiments in Figures 1-10), comprising: a sensor housing (30, fig 1); a first magnet (34, fig 11) and a second magnet (32, fig 11) separated by a distance, wherein the first and second magnets extend parallel to one another (see Figure 11), wherein the first and second magnets are disposed in the sensor housing (see Figures 5 and 11), plate (71, fig 11, col 5, lines 22-25, col 6, lines 59-67, col 7, lines 11-14, also see Figure 9) positioned in a vicinity of the sensor housing, the ferromagnetic plate oriented perpendicular to the magnetic field sensor and to the first and second magnets (see Figure 11, see col 6, lines 59-67, the gaps 75 between the plate surface 73 and the pole tips 33, 35 are constant), wherein the first magnet first end is positioned closer to the ferromagnetic plate than the first magnet second end (see Figure 11), wherein the second magnet first end is positioned closer to the ferromagnetic plate than the second magnet second end (see Figure 11), wherein the ferromagnetic plate is operable to cause a magnetic field between the first and second magnets to pass directly from the first magnet first end to the ferromagnetic plate and to pass directly from the ferromagnetic plate to the second magnet first end (see Figure 11, see col 7, lines 1-10), and wherein the magnetic field substantially bypasses the magnetic field sensor so no magnetic field is detected by the magnetic field sensor (see Figure 11, see col 7, lines 1-10).




    PNG
    media_image3.png
    336
    513
    media_image3.png
    Greyscale







Dilger is analogous art because it is at least from the same field of endeavor, i.e., sensors.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the ferromagnetic member (Wedemeyer: 15, fig 4) with a plate shape (Dilger: 71, fig 11, col 5, lines 22-25, col 6, lines 59-67, col 7, lines 11-14, also see Figure 9) as taught by Dilger.  The motivation would have been to provide sufficient surface area for interacting with the first and second magnets.  Moreover, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the magnetic field sensor (Wedemeyer: 3, fig 4), such that the magnetic field sensor is oriented perpendicular to the ferromagnetic plate (Wedemeyer: 15, fig 4, as modified by, Dilger: 71, fig 11; Dilger: see Figure 11, see col 6, lines 59-67, the gaps 75 between the plate surface 73 and the pole tips 33, 35 are constant), as taught by Dilger.  The motivation would have been to provide a larger detection area for the magnetic field lines with the modified In re Japikse, 86 USPQ 70.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the relative distances among the first magnet (Wedemeyer: 5, fig 4), the second magnet (Wedemeyer: 4, fig 4, as modified by, Munz: 50, fig 5), the magnetic field sensor (Wedemeyer: 3, fig 4), and the ferromagnetic plate (Wedemeyer: 15, fig 4, as modified by, Dilger: 71, fig 11), as taught by Dilger, such that the ferromagnetic plate (Wedemeyer: 15, fig 4, as modified by, Dilger: 71, fig 11) is operable to cause a magnetic field between the first and second magnets to pass directly from the first magnet first end to the ferromagnetic plate and to pass directly from the ferromagnetic plate to the second magnet first end (Dilger: see Figure 11, see col 7, lines 1-10), such that the magnetic field substantially bypasses the magnetic field sensor so no magnetic field is detected by the magnetic field sensor (Dilger: see Figure 11, see col 7, lines 1-10), since "[t]he shape and strength of the magnetic field can be adjusted by way of the size and width of the magnetic poles involved and their spacing from one another… the magnet-sensor spacing is adjusted by separate installation to the optimum spacing" (Munz: col 5, lines 48-50, 54, and 55).  The motivation would have been to significantly reduce the magnetic field lines to be detected when the ferromagnetic plate approaches the first and second magnets, thereby more clearly indicating the presence of the ferromagnetic plate.  Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The foregoing proposed modifications of Wedemeyer 
Accordingly, Wedemeyer, as modified by Munz and Dilger with respect to claim 1, teaches an apparatus (Wedemeyer: 1, fig 1), comprising: a sensor housing (Wedemeyer: 2, fig 1); a first magnet (Wedemeyer: 5, fig 1) and a second magnet (Wedemeyer: 4, fig 1, as modified by, Munz: 50, fig 5) separated by a distance, wherein the first and second magnets extend parallel to one another (Wedemeyer: see Figure 4), wherein the first and second magnets are disposed in the sensor housing (Wedemeyer: see Figure 1, see paragraph 0018, lines 1-4), wherein the first magnet has a first magnet first end (Wedemeyer: 5a, fig 4, see annotation) and a first magnet second end (Wedemeyer: 5b, fig 4, see annotation) opposite the first magnet first end, wherein the second magnet has a second magnet first end (Wedemeyer: 4a, fig 4, see annotation) and a second magnet second end (Wedemeyer: 4b, fig 4, see annotation) opposite the second magnet first end, and wherein the first magnet first end and the second magnet first end have opposite magnetic polarities (Wedemeyer: S, N, fig 4); a magnetic field sensor (Wedemeyer: 3, fig 4) disposed between the first and second magnets (Wedemeyer: see Figure 4); and a ferromagnetic plate (Wedemeyer: 15, fig 4, paragraph 0021, line 1, paragraph 0026, lines 4 and 5, as modified by, Dilger: 71, fig 11) positioned in a vicinity of the sensor housing (Wedemeyer: see Figure 4), the ferromagnetic plate oriented perpendicular to the magnetic field sensor (Dilger: see 
Regarding claim 3, Wedemeyer, as modified by Munz and Dilger with respect to claim 1, does not teach the apparatus, wherein the ferromagnetic plate is made from a material including at least one of iron, nickel, and cobalt.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art form the ferromagnetic plate (Wedemeyer: 15, fig 4, paragraph 0021, line 1, as modified by, Dilger: 71, fig 11) from a material including at least one of iron, nickel, and cobalt, since it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 125 USPQ 416.  Therefore, it would have been obvious to modify the combination of Wedemeyer, Munz, and Dilger to obtain the invention as specified in claim 3.
Regarding claim 4, wherein the ferromagnetic plate has a length as least as great as the distance between the first and second magnets (Wedemeyer: see Figure 4; Dilger: see Figure 11).
Regarding claim 5, wherein the length of the ferromagnetic plate is greater than the distance between the first and second magnets (Wedemeyer: see Figure 4; Dilger: see Figure 11).
Regarding claim 9, wherein the magnetic field sensor is a magnet effect sensor (Wedemeyer: paragraph 0018, line 2).
Regarding claim 10, wherein the magnet effect sensor is a Hall-effect sensor, Anisotropic Magneto-Resistive sensor, Giant magnetoresistance sensor, or Tunnel magnetoresistance sensor (Wedemeyer: paragraph 0018, line 2).

Claims 6, 11, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wedemeyer (US 2005/0168218 A1) in view of Munz et al.        (US 7,777,482 B2), hereinafter Munz, Dilger et al. (US 5,670,876), hereinafter Dilger, and Freeman (US 7,193,412 B2).
Regarding claim 6, Wedemeyer, as modified by Munz and Dilger with respect to claim 1, teaches the apparatus, wherein the apparatus is used in transport systems (Wedemeyer: paragraph 0001, lines 1-4).

Freeman teaches an apparatus (100, fig 1), comprising: a sensor housing (106, fig 1); and a ferromagnetic plate (102, fig 1, col 3, lines 28-30, also see Figure 4); wherein the sensor housing is disposed on a movable seat rail associated with a vehicular seat (col 2, lines 62-65) and the ferromagnetic plate is disposed on a fixed seat rail engaged with the movable seat rail (col 2, lines 62-65), or vice versa (col 2, lines 62-65).

    PNG
    media_image4.png
    368
    591
    media_image4.png
    Greyscale







Freeman is analogous art because it is at least from the same field of endeavor, i.e., sensors.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to dispose the sensor housing (Wedemeyer: 2, fig 1) on a movable seat rail associated with a vehicular seat (Freeman: col 2, lines 62-65) and dispose the ferromagnetic plate (Wedemeyer: 15, fig 4, as modified by, Dilger: 71, fig 11) on a fixed seat rail engaged with the movable seat rail or vice versa (Freeman: col 2, lines 62-65), as taught by Freeman.  The motivation would have been to allow the determination of the position of the occupant based on the relative position of the movable seat rail and the fixed seat rail for safety purposes.  Therefore, it would have been obvious to combine Wedemeyer, Munz, Dilger, and Freeman to obtain the invention as specified in claim 6.
Regarding claim 11, Wedemeyer, as modified by Munz, Dilger, and Freeman (see above discussions with respect to claims 1 and 6), teaches an apparatus (Wedemeyer: 1, fig 1), comprising: a fixed rail (Freeman: col 2, lines 62-65); a movable rail (Freeman: col 2, lines 62-65) engaged to the fixed rail, the movable rail movable relative to the fixed rail (Freeman: col 2, lines 62-65); a sensor housing (Wedemeyer: 2, fig 1) including a first magnet (Wedemeyer: 5, fig 1), a second magnet (Wedemeyer: 4, fig 1, as modified by, Munz: 50, fig 5), and a magnetic field sensor (Wedemeyer: 3, fig 4), the sensor housing coupled to a first one of the fixed rail and the movable rail (Freeman: col 2, lines 62-65), wherein the first and second magnets are separated by a distance (Wedemeyer: see Figure 4; Munz: see Figure 5; Dilger: see Figure 11), wherein the first and second magnets extend parallel to one another (Wedemeyer: see Figure 4), wherein the first magnet has a first magnet first end (Wedemeyer: 5a, fig 4, see annotation) and a first magnet second end (Wedemeyer: 5b, fig 4, see annotation) opposite the first magnet first end, wherein the second magnet has a second magnet first end (Wedemeyer: 4a, fig 4, see annotation) and a second magnet second end (Wedemeyer: 4b, fig 4, see annotation) opposite the second magnet first end, and wherein the first magnet first end and the second magnet first end have opposite magnetic polarities (Wedemeyer: S, N, fig 4); and a ferromagnetic plate (Wedemeyer: 
Regarding claim 12, wherein the movable rail is coupled to a vehicular seat (Freeman: col 2, lines 62-65).
Regarding clam 14, wherein the ferromagnetic plate is coupled to the fixed rail (Freeman: col 2, lines 62-65) and the sensor housing is coupled to the movable rail (Freeman: col 2, lines 62-65).
Regarding claim 15, wherein the ferromagnetic plate is coupled to the movable rail (Freeman: col 2, lines 62-65) and the sensor housing is coupled to the fixed rail (Freeman: col 2, lines 62-65).
Regarding claim 16, wherein the magnetic field sensor is positioned between the first and second magnets (Wedemeyer: see Figure 4; Dilger: see Figure 11).
Regarding claim 17, wherein the magnetic field sensor is disposed between the first and second magnets within the sensor housing (Wedemeyer: see Figures 1 and 4, see paragraph 0018, lines 1-4; Dilger: see Figure 11).
Regarding claim 18, wherein the magnetic field sensor is a magnet effect sensor (Wedemeyer: paragraph 0018, line 2).
Regarding claim 19, wherein the magnet effect sensor is a Hall-effect sensor, Anisotropic Magneto-Resistive sensor, Giant magnetoresistance sensor, or Tunnel magnetoresistance sensor (Wedemeyer: paragraph 0018, line 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631